Citation Nr: 9925273	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for residuals of a 
right femur fracture, currently evaluated as 30 percent 
disabling (combined). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to December 
1983.  

The case is before the Board of Veterans' Appeals (Board) 
from an April 1993 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that implemented a December 1992 hearing officer's 
decision which found clear and unmistakable error in rating 
decisions in December 1984 and May 1991 that denied service 
connection for left ear hearing loss.  A notice of 
disagreement with the noncompensable rating for left ear 
hearing loss was received in December 1993.  A statement of 
the case was issued in June 1995.  A substantive appeal was 
received in August 1995.  In April 1996, this claim was 
remanded by the Board to the RO for further development. 

The appeal is also from an August 1996 rating action by the 
VA RO in Los Angeles, California that increased the rating 
for the residual's of a right femur fracture 10 to 20 
percent.  A notice of disagreement was received in September 
1996.  A statement of the case was issued in May 1997.  A 
substantive appeal was received in July 1997.  

In an April 1998 decision, the RO granted a separate 10 
percent rating for right knee osteoarthritis, as a residual 
of a right femur fracture.  The April 1999 RO decision also 
established service connection for right ear hearing loss.  
As such, the issues currently in appellate status are as 
listed above.  

Hearings were held at the RO in September 1992, March 1997, 
and March 1999.

Finally, a review of the record reflects that the following 
claims had previously been in appellate status: service 
connection for right hip and left knee disabilities; whether 
new and material evidence had been submitted to reopen a 
claim of service connection for right ear hearing loss; and 
entitlement to increased ratings for a low back disability 
and a left hip disability.  In April 1998, service connection 
was established for right hip and left knee disabilities; in 
a July 1998 letter, the veteran withdrew his claim for 
entitlement to an increased rating for his low back 
disability (see 38 C.F.R. § 20.204); and, as noted above, 
service connection was established for right ear hearing loss 
in April 1999.  With respect to the left hip disability, the 
veteran had contended that it should be rated 10 percent 
disabling as opposed to the noncompensable evaluation 
initially assigned.  In April 1999, the RO granted a 10 
percent rating.  Hence, these claims are no longer in 
appellate status.


FINDINGS OF FACT

1.  The veteran has had level A hearing in each ear since 
1983.  

2.  From December 1987, the veteran has had level I and level 
II hearing in the left ear and level I hearing in the right 
ear.

3.  The veteran's residuals of a right femur fracture include 
some limitation of motion and pain due to arthritis, as well 
as mild post traumatic varus deformity, and some instability.


CONCLUSIONS OF LAW

1.  A compensable rating for left ear hearing loss from 
December 1983 to October 1990, or for bilateral hearing loss 
from October 1990, is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85, 4.87, Diagnostic Code 
6297 (in effect prior to December 18, 1987), Diagnostic Code 
6100 (in effect since December 18, 1987).

2.  A rating in excess of 20 percent for instability of the 
right knee, a rating in excess of 10 percent for limitation 
of motion of the right knee, and a combined rating in excess 
of 30 percent for residuals of a right femur fracture are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5010, 5257 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable rating for bilateral hearing loss.

a. Factual Background.

The Board finds that this claim is well grounded, that all 
relevant evidence has been fully developed, and that the VA's 
duty to assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a) and Murphy v Derwinski, 1 Vet.App. 78 (1990).. Id.  

As noted above, a December 1992 hearing officer's decision 
found clear and unmistakable error in rating decisions in 
December 1984 and May 1991 that denied service connection for 
left ear hearing loss, and granted service connection for 
left ear hearing loss.  Thereafter, in an April 1999 RO 
decision, service connection was established for right ear 
hearing loss.  Service connection for left ear hearing loss 
was effective from December 1983, and service connection for 
bilateral hearing loss was effective from October 1990. 

The December 1992 hearing officer's decision was based on a 
review of the veteran's service medical records which showed 
that serial audiograms in service showed left ear hearing 
loss, and that a VA examination in July 1984 showed mixed 
hearing loss on the left.  The April 1999 decision was 
primarily based on the report of a February 1999 VA 
examination, when it was noted that the veteran had mild to 
moderate hearing loss in the right ear, and it was the 
examiner's opinion that the hearing loss was consistent with 
the veteran's military occupation and related exposure to 
noise.  A noncompensable evaluation was assigned for left ear 
hearing loss in April 1993 (the rating action implementing 
the hearing officer's decision) and a noncompensable 
evaluation was assigned for bilateral hearing loss in April 
1999, based on the evidence which will be discussed below.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings, should be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The relevant evidence of record consists of the veteran's 
separation examination, VA examination reports, and lay 
statements.  Audiological evaluation on September 1983 
separation examination, revealed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
15
LEFT
25
25
20
25
30

On audiological evaluation in February 1984 puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

10
LEFT
25
20
10

30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.

On audiological evaluation in July 1984, mixed left ear 
hearing loss was diagnosed.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

15
LEFT
15
10
5

30
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.

On authorized audiological evaluation in August 1993, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
35
LEFT
30
25
20
40
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 90 percent in the left ear. 

On audiological evaluation in August 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
35
LEFT
25
25
15
35
50

On authorized audiological evaluation in February 1995 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
20
35
LEFT
40
30
20
40
55

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

Three lay statements were received in July and August 1995.  
In one, the veteran's roommate for the previous three years 
indicated that he had noticed a deterioration in the 
veteran's hearing.  The other two statements are from co-
workers (including a supervisor) of the veteran who indicate 
that the veteran was having difficulty understanding messages 
and the like.  

On authorized audiological evaluation in August 1996, mixed 
bilateral hearing loss was again diagnosed.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
30
45
LEFT
35
35
20
40
65

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

On evaluation in February 1999, mild to moderate high 
frequency sensorineural hearing loss of the right ear and a 
moderate to moderately severe high frequency sensorineural 
hearing loss of the left ear were diagnosed.  On authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
30
50
LEFT
25
15
15
45
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.




b.  Analysis

In general, defective hearing is rated based on impairment of 
auditory acuity within the conversational voice range 
according to findings reported by audiology clinic 
examinations as certified.  For VA purposes, impairment of 
auditory acuity contemplates the degree of organic hearing 
loss for speech. 38 C.F.R. § 4.87 (1998).
 
Evaluations for bilateral hearing loss under the criteria in 
effect prior to December 18, 1987, ranged from noncompensable 
to 80 percent based on organic impairment of hearing acuity 
within the conversational voice range (500 to 2,000 cycles 
per second) as measured by controlled speech reception tests 
or puretone audiometry reported as a result of VA regional 
office or authorized audiology clinic examinations.  Under 
38 C.F.R. § 4.85, if the results of puretone audiometry were 
used, the equivalent literal designation for each ear, 
separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.).  There were six areas of impairment in efficiency 
indicated, "A" through "F"; and they were determined under 
Table VII by the average hearing threshold levels as measured 
by pure tone audiometry tests in the frequencies of 500, 
1,000, and 2,000 hertz.  38 C.F.R. § 4.85, 4.87 and Part 4, 
Diagnostic Codes 6277 to 6297, effective prior to December 
18, 1987.  

Since December 1987, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as noted by the results 
of controlled speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essentially normal acuity 
through XI for profound deafness. 38 C.F.R. § 4.85, Codes 
6100 to 6110, effective December 18, 1987.
 
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this case, as noted above, service connection for left ear 
hearing loss was granted during the course of this appeal, 
and an effective date of December 1983 was assigned.  
Thereafter, service connection for right ear hearing loss was 
granted, and as a result, service connection for bilateral 
hearing became effective from October 1990.  The law 
regarding evaluations of defective hearing, which changed 
effective December 1987, did not include any exception to the 
general premise under Karnas of applying the pertinent 
regulation more favorable to the veteran.

The Board notes that in Rhodan v. West, 12 Vet.App. 55 
(1998), the Court essentially held that in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply the effective date 
of revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas. 
Accordingly, the Court held that for any date prior to the 
effective date of revised regulations, the Board could not 
apply the revised rating schedule to a claim.  

As such, the veteran's hearing impairment from December 1983 
to December 1987 must be assessed under the old criteria, and 
from December 18, 1987 under both the new and the old 
criteria.  
A compensable evaluation for left ear hearing loss was not 
warranted from December 1983 to December 1987, nor, for that 
matter, was a compensable evaluation warranted for bilateral 
hearing loss (had service connection been in effect for 
bilateral hearing loss at the time).  Specifically, 
audiometric findings on examinations in September 1983, 
February 1984, and July 1984 translate to literal 
designations of level "A" for both ears and do not support 
the assignment of a compensable rating.  Diagnostic Code 6297 
(prior to December 1987).  

Further, a compensable rating for left ear hearing loss was 
not warranted from December 18, 1987, nor was a compensable 
rating warranted for bilateral hearing loss.  Specifically, 
audiometric findings on examinations in August 1993, August 
1994, February 1995, August 1996, and February 1999, 
considered under the "old criteria", translate to literal 
designations of level "A" for each ear, and do not support 
the assignment of a compensable rating.  Diagnostic Code 6297 
(prior to December 18, 1987).  Under the "new" (i.e. since 
December 18, 1987) criteria, those audiometric findings 
translate to literal designations of level I hearing in the 
right ear and, for the most part, level I hearing in the left 
ear (level II in the left ear was shown on examination in 
August 1993) and also do not support the assignment of a 
compensable rating. Diagnostic Code 6100 (effective December 
18, 1987).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, the 
schedular criteria for rating hearing loss (i.e. those that 
establish 11 auditory acuity levels, designated from level I 
for essentially normal acuity through XI for profound 
deafness) did not change.  As such, the recent amendments 
have no practical effect on this case.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court 
in Fenderson, would be in order.  However, at no time during 
the evaluation period was it medically demonstrated that the 
veteran has hearing loss disability warranting a compensable 
evaluation.  Accordingly, staged ratings are not for 
application.

II.  An increased rating for residuals of a right femur 
fracture.

This claim is also well grounded, and the Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist doctrine.  38 U.S.C.A. § 5107(a) 
(West 1991); Murph, supra.

Service connection for residuals of a femur fracture and a 
right knee injury was established by the RO in an August 1984 
decision, based on the veteran's service medical records 
which showed that he was treated and hospitalized several 
times for right knee problems, including when he fractured 
his right femur.  It is noted that the veteran was involved 
in an automobile accident (as a passenger) in 1975 and 
sustained a closed fracture of the right femur.  A 
noncompensable rating was assigned for the residuals of a 
right femur fracture and the status post right knee injury, 
based on the report of a contemporaneous VA examination which 
showed, essentially, that the knee was normal ("essentially 
negative"), and X-rays which showed a transverse healed 
fracture, in good position, involving the lower third of the 
shaft of the right femur.  

In November 1994, the RO granted a 10 percent rating for the 
veteran's residuals of a right knee injury with residuals of 
fracture of the right distal femur with osteoporosis 
(essentially, the RO combined the service-connected residuals 
of a femur fracture and the service-connected right knee 
injury into one disability).  The 10 percent rating was based 
on the report of a June 1994 VA examination, when it was 
noted that the veteran was experiencing severe pain in the 
knee, used a cane to ambulate, and that the knee swelled 
occasionally.  Further, some limitation of right knee motion 
was demonstrated on examination.  

In August 1997 the RO granted a temporary total rating under 
38 C.F.R. § 4.30 for convalescence from May 20, 1996 to June 
30, 1996, following a right knee arthroscopy.  In August 
1996, the rating for the residuals of a right knee injury 
with residuals of a fracture of the right distal femur with 
osteoporosis was increased to 20 percent.  Ultimately, in a 
April 1998 decision, the RO granted a separate 10 percent 
rating for osteoarthritis of the right knee, deemed to be a 
residual of the right femur fracture.  A combined 30 percent 
rating, based on a 10 percent rating for limitation of right 
knee motion and a 20 percent rating for instability of the 
right knee (both considered residuals of a right femur 
fracture) is currently in effect. 

The veteran and his representative maintain that the 30 
percent combined rating currently assigned for the veteran's 
residuals of a right femur fracture is not adequate given the 
current symptoms of this disability.  The recent, relevant 
evidence of record includes VA examination reports and 
outpatient treatment records, a private medical record, and 
the veteran's testimony at hearings at the RO.  

VA outpatient treatment records reflect that the veteran was 
seen in January, February, and March 1996 complaining of 
chronic right knee pain.  It was noted that he wore a 
Townsend brace which aided him in ambulating, and that he was 
to be scheduled for arthroscopy as a possible torn meniscus 
was diagnosed.  

In May 1996, the veteran was admitted to the VA Medical 
Center in West Los Angeles and underwent a right knee 
diagnostic arthroscopy and partial medial meniscectomy.  The 
report of this procedure notes a pre-operative diagnosis of 
right knee pain and possible meniscal tear, and a post-
operative diagnosis of Grade III and IV chondromalacia of the 
medial tibial and femoral condyles and partial posterior horn 
medial meniscal tear.  A meniscal tear was not found, and 
there were no complications with the procedure.  

On VA examination in June 1996, the veteran indicated that 
the May 1996 surgery had not helped him.  Physical 
examination revealed an obvious ten degree varus deformity of 
the right knee, that the veteran wore a Townsend brace, that 
he walked with an antalgic gait, and that there were healed 
arthroscopy portals seen.  On range of motion studies, the 
veteran was able to flex the knee from 0 to 100 degrees, 
restricted by pain.  There was no evidence of effusion, a 1+ 
mediolateral ligaments laxity, 1+ drawer sign, and a painful 
medial and lateral McMurray sign.  It was noted that X-rays 
in February 1994 showed a healed fractured distal femur and 
mild medial compartment arthritis of the right knee, and that 
a magnetic resonance imaging (MRI) study in June 1995 was 
interpreted as showing a tear or past surgery of the medial 
meniscus.  The relevant diagnosis listed was status post 
arthroscopy times two, right knee (the report actually states 
"left knee", but this is obviously an error), with 
degenerative arthritis.  The examiner commented that there 
were obvious right knee varus deformity and degenerative 
arthritis, which impaired the veteran's ability to kneel, 
squat, stand or walk for long periods of time, or climb 
stairs or ladders.  

VA outpatient treatment records further reveal that the 
veteran presented in September 1996 with increased right knee 
pain, was diagnosed with osteoarthritis, and was prescribed 
medication to alleviate the pain.  

On VA spine examination in December 1996, it was observed 
that the veteran continued to wear a Townsend brace and had 
undergone arthroscopy.  On examination of the right knee, a 
mild varus deformity of approximately 10 degrees was noted, 
as were motion ranges of 5 degrees of hyperextension, and 
flexion to 102 degrees and then 150 degrees.  Circumference 
measurements of the lower extremities showed significant 
atrophy of the right quadriceps secondary to the old 
fractured femur.  The examiner noted that right femur 
appeared to have healed in 10 degrees of external rotation, 
and that the right leg was one centimeter (cm) shorter than 
the left.  X-rays of the right femur taken in conjunction 
with the examination revealed a consolidated fracture of the 
junction of the middle on lower third of the femur, healed in 
10 degrees varus, and 10 degrees of hyperextension.  The x-
ray impression was post traumatic varus with early 
osteoarthritis, right knee, secondary to femoral fracture.  

Another VA examination conducted the same day in December 
1996 revealed that veteran walked favoring the right leg and 
specifically the knee, and that right knee instability was a 
problem to the point where it did not allow weight bearing.  

VA outpatient treatment records indicate that the veteran 
presented in December 1996 (subsequent to the VA 
examinations) and January 1997 with complaints of continued 
right knee pain, and that there was tenderness along the 
lateral and medial joint lines, but no swelling.  A full 
range of right knee motion with crepitus was noted in 
December 1996.  Range of motion was from 0 to 130 degrees in 
January 1997, and it was noted that X-rays showed malunion of 
the right femur and mild medial compartment osteoarthritis.  

A March 1997 letter from Jay Edington of Orthopedic 
Technology, Inc, indicates that the veteran was seen by him 
in February 1997 to be fit for a brace.  After examining the 
veteran, Mr. Edington recommended to the doctors (apparently 
VA doctors) that the veteran be fitted with a certain custom 
"unloader" which would help alleviate right knee pain and 
deal with varus/valgus instability.  After wearing the brace 
for about a week, the veteran reported that it was 
aggravating his right knee condition, and upon a review of 
the veteran's record, Mr. Edington determined that discomfort 
was due to the acute angle of the fracture site.  Some 
success was obtained by issuing and adjusting a different 
brace.  

During a March 1997 RO hearing, the veteran testified that 
the right knee was painful, and that he had been wearing a 
brace since December 1995.  He related that he was fitted 
with two different braces in February 1997.  He noted that 
his current brace, used with a cane, provided him with pretty 
good mobility, and eased the pressure on the left leg.  

VA outpatient treatment records further indicate that the 
veteran was diagnosed with degenerative arthritis of the 
right knee in August 1998, and that examination of the knee 
revealed some effusion.  In September 1998, the veteran 
reported that the right knee popped and gave out.  In 
December 1998, he presented with chronic right knee pain and 
weakness; examination revealed valgus instability, minimal 
effusion, full flexion, with no tenderness to palpation or 
ligamentous instability with weight bearing.  

On VA examination in February 1999, the veteran complained of 
bilateral knee pain and that he is unable to walk more than 
one block, and noted that he used a brace and cane.  He had 
problems climbing stairs, kneeling, and squatting due to knee 
and hip pain.  Examination of the right knee revealed flexion 
was to 60 degrees with increased pain at the end point, 
extension was to 0 degrees, and there was no ligamentous 
instability.  Subjective strength deficits were noted.  X-
rays of the right knee showed an old femoral healed deformity 
and minimal osteoarthritis.  The diagnosis was status post 
motor vehicle accident with fracture of the distal femur, 
resolved, with sequelae of minimal osteoarthritis of the 
medial compartment of the right knee, with moderate range of 
motion deficits.  

A VA outpatient treatment record dated in March 1999 
indicates that the veteran again presented with complaints of 
chronic right knee pain, noting that he was experiencing a 
flare-up in pain at the time.  He reported that medication he 
was currently taking was not providing significant relief, 
and that ice did not provide relief.  He indicated that his 
leg symptoms worsened when he used an orthotic hinge brace, 
and that he continued to walk with a cane.  X-rays of the 
knee showed distal femoral osteopenia and small osteophyte 
and mild joint space narrowing in the medial and lateral 
compartments.  Physical examination of the right knee 
revealed no significant enlargement deformity, erythema, or 
increased heat.  Pain and crepitus were found on knee motion, 
but there was no significant ligamental laxity in the 
cruciate ligament.  There was joint line tenderness to 
palpation to the medial and lateral portions.  The  
assessment was that the veteran had a history of a right 
femur fracture status post open reduction internal fixation, 
with resultant shortening of the right leg, post traumatic 
degenerative joint disease of the right knee.

At an RO hearing in March 1999, the veteran testified 
regarding the issuance of braces by Jay Edington of 
Orthopedic Technology, Inc, and indicated that he was 
recently told by a doctor not to wear a brace because it was 
causing problems with the position of the knee and causing 
pain at the site of the fracture.  He stated that while the 
braces stabilized the knee, the fracture line at the femur 
caused the knee to shift and become off center. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.  App. 55, 58 (1994).

The veteran's service connected residuals of a right femur 
fracture currently have a combined 30 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5255-5257, 
and Diagnostic Code 5255-5010.  Diagnostic Code 5255 deals 
with disabilities involving the femur, and it is clear that 
two separate ratings were established by the RO: Diagnostic 
Code 5010 takes into account the arthritis component; and 
Diagnostic Code 5257 accounts for the instability component.  

The RO followed the dictates of VAOPGCPREC 23-97 in 
establishing two evaluations for the veteran's residuals of a 
right femur fracture.  In this precedent opinion, the VA 
General Counsel indicated that where a veteran has service 
connected arthritis and instability of the knee they may, 
under certain circumstances, be rated separately.  In this 
regard, it is noted that the "instability" residual of the 
veteran's service-connected disability is currently rated as 
20 percent disabling under Diagnostic Code 5257, which 
contemplates moderate knee impairment (recurrent subluxation 
or lateral instability); a 30 percent evaluation contemplates 
severe knee impairment, and is the highest evaluation 
available under this code. 

Further, the arthritic component of the disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5010.  This code provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved. When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint 
affected by limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board notes that for the purpose 
of rating disability from arthritis, the knee is considered 
to be a major joint. 38 C.F.R. § 4.45.

Limitation of knee motion is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261.  A 10 percent evaluation 
requires that flexion be limited to 45 degrees or extension 
limited to 10 degrees, and a 20 percent evaluation requires 
that flexion be limited to 30 degrees or extension to 15 
degrees. 

Under Diagnostic Code 5255, a 30 percent evaluation is 
warranted for malunion of the femur with marked knee 
disability.  A 60 percent rating under this code contemplates 
a fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace, or fracture of the surgical neck of the femur 
with false joint.

Taking into account the medical evidence set out above, the 
Board finds that a combined rating in excess of 30 percent is 
not warranted for the veteran's service connected residuals 
of a right femur fracture.  The Board finds that a 20 percent 
evaluation is appropriate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, because any instability or subluxation of the 
right knee is no more than moderate in degree.  Specifically, 
the veteran has mild posttraumatic varus deformity, and some 
instability (although no ligamentous instability or laxity 
was found on recent examination).  Such manifestations do not 
reflect severe disability, and warrant no more than a 20 
percent evaluation under Diagnostic Code 5257. 

The Board also finds that a 10 percent evaluation is 
appropriate under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
In this regard, while the evidence of record does not 
demonstrate that right knee motion limitation is of a 
compensable degree under Diagnostic Codes 5260 or 5261 f(or 
flexion or extension limitation), it does demonstrate that 
the veteran has some limitation of motion together with x-ray 
evidence of arthritic changes in the knee.  Accordingly, the 
Board finds that a separate 10 percent rating under Code 5010 
is appropriate.  A higher rating based on limitation of 
motion would require limitation of extension to 15 degrees 
under Diagnostic Code 5261 or flexion limited to 30 degrees 
under Diagnostic Code 5260.  Limitation of motion to this 
extent is not shown.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has expounded on the evidence necessary for a 
full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not preclude a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups (in Johnson v. Brown, 
9 Vet. App. 7, 11 (1998), the Court indicated that since 
diagnostic code 5257 is not predicated on loss of range of 
motion 38 C.F.R. §§ 4.40 and 4.45 with respect to pain are 
not applicable.  As such, DeLuca was not for consideration in 
rating the disability under Code 5257).

While the veteran has complained of right knee pain, 
restriction of knee motion due to pain is not such as to 
warrant a rating in excess of 10 percent.  The veteran has 
pain and functional disability associated with the right knee 
arthritis, but pain was elicited as the knee approached 60 
degrees of flexion.  This is the most severe limitation 
documented in the evidence of record and does not demonstrate 
that pain limits motion to a compensable degree.  

Finally, the Board notes that consideration was given to a 
higher evaluation for the service-connected residuals of a 
right femur fracture under Diagnostic Code 5255.  However, 
neither nonunion of the femur nor fracture of the surgical 
neck of the femur with false joint, is demonstrated by the 
evidence, as is necessary for a 60 percent evaluation under 
that code.  X-rays in January 1997 showed malunion of the 
right femur, and the highest evaluation possible under 
Diagnostic Code 5255 with such a finding would be a 30 
percent disability evaluation, assuming the resulting knee 
disability was marked.  Inasmuch as "marked knee 
disability" encompasses symptoms considered under Codes 
5010-5003 and 5257, a separate rating under Diagnostic Code 
5255 would violate the rule against pyramiding.   
ORDER

A combined rating in excess of 30 percent for residuals of a 
right femur fracture is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







